DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           MICHAEL DEMEO,
                              Appellant,

                                      v.

                               ROBERT GOLD,
                                 Appellee.

                                No. 4D16-3900

                               [October 5, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Timothy L. Bailey, Judge; L.T. Case No. DVCE
16002008.

  Bryan Raymond, West Palm Beach, for appellant.

  No brief filed on behalf of appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and KUNTZ, JJ., concur.

                           *           *           *

  Not final until disposition of timely filed motion for rehearing.